Title: To James Madison from John Robertson, 1 July 1803
From: Robertson, John
To: Madison, James


					
						Sir,
						Antwerp 1st. July 1803.
					
					I profit of the oppy. of the ship New Jersey, (the first direct conveyance that has offered since the affair 


of the Ship Mac) which Cleared this day 1st. July for Philadelphia, to inform you of Mr. Isaac Cox Barnet’s 


absence from this place since the 29th. May last, on which day he repaired to Paris where he has been 


nominated, One of the Commissioners on American Claims, by the Ministers Plenipory. and extraordinary 


Messrs. Livingston & Monroe, in consequence of the late cession of the Louisiana to the 


United States, which cause of his absence I have duly noted in the Book of Record of this Agency according to 


Mr. Barnet’s directions as ⅌ extract inclosed in his letter of the 13th. June and Copy of his Substitution to me under 


date the 29th. May approved by Mr. Livingston the 7th. June for the time of his absence from Antwerp; Since 


which your pacquet addressed to him, containing the appointment for Havre de Grace, reached this place the 


15th. June only, and was duly forwarded to him.
					In the present state of things I retain the Seal of this Agency under Mr. B’s Commission, confirmed by 


the said Minister Plenipotentiary Mr. Livingston until the arrival of his successor.  I have the honour to transmit 


you, inclosed, Copy of the Register of Entries and Clearances from the first of January last, to the 30th. June as 


also Mr. Barnet’s account of Disbursements against the Ship Mac of Charleston arrested by him the 12th. May 


last, then dismantled, her riggings Stored and Crew discharged, the Ship having previously been brought into 


Dock by said Mr. B’s Directions as ⅌ the Vouchers he addressed you by his dispatches of the 13th. June, going 


by the same conveyance as this, to which, for fuller explication, and particulars, I beg leave to refer you.
					The account of Disbursements enclosed amount to $659.84 independent of the warehouserent of the 


riggings, the Customary wages agreed to be given to the Guardian on board, the Account of the Experts 


for Visiting the Ship and verifying the Inventory of her riggings, which is not yet produced and that of the Broker 


which I thought proper not to pay finding it overrated.
					By his subsequent Correspondence Mr. B advises me to cause the Ship Mac to be examined by 


proper experts, her present value ascertained and also what she might be worth in Six months hence; that, in 


case she should suffer much in dock and lose in value, I should apply to the Tribunal of Commerce of this place 


to have her put at Publick auction for the account of whomever it might concern and that if she should not be 


found to lose much in value, I was to sell part of her Riggings to reimburse him if found most adviseable, all 


which I communicated, also in consequence of Mr. B’s directions, to an able Lawyer who being against the 


measures proposed, I postponed every further Step until Mr. B, or the Minister’s Ulterior decision, and the more 


readily, as I joined in the Lawyer’s Opinion concerning the impropriety of applying to a Court of Justice, the 


Tribunal of Commerce, to Authorize the Publick Sale of a Ship under an official arrest Without a Previous 


Sentence of some Legal Court or a final Confiscation being pronounced and ratified by the french Governmt. 


& that, in the event of a Private Sale or any mode of sale adopted without the concurrence of the Tribunal of 


Commerce it could never stand good unless being duly enregistered according to the french Laws, when the 


Captain or any other owner, or pretended such might make an opposition to the enregistering founded on the 


want of the above formality and thus strike the Sale with nullity.  The only Idea of compromising in the Least the 


authority of Mr. B, or any other Commercial Agent of the united States must suffice in my opinion to forbear Acting, 


in which resolution I am fixed both by Mr. B’s leavg: it to my discretion and by my principle of abstaining where 


there can be the least doubt as to the Propriety of acting.
					Since writing the above I have received avice from Mr. Barnet that he had just received his exequatur 


for Havre from the Minister of the Exterior Relations, of which he desires me to inform you.  The first Consul is 


expected here in 2 or 3 days; the Preparations which are making are really Grand.  You have, no doubt, Sir, been 


apprized of the late arrêté of this Government by which all american or neutral Property is to be attested 


by the french Consuls in foreign Countries for want of which formality, it shall be admitted only on Condition that an 


equal value of the Goods imported in france shall be exported in french manufactured Goods.  I have not yet 


Seen the arrêté, but having it from good authority do not hesitate in giving you this intelligence.
					The original Inventory of the Ship Mac’s riggings having not accompanied the papers transmitted you 


by Mr. Barnet’s Letter of 13th. June, I have thought it proper to forward it inclosed, After having had it copied in 


the Register, as also Copy of my letter to the Captain of the Port, and his proces Verbal after having complied 


with my request.
					The local news that can be given at present are limited to the late hopes entertained that Peace might 


be restored again soon, since which the mutual measures of defense and destruction leave a sad 


impression on every mind and recall the Idea of Rome and Carthage.  Prosperity, Peace and Gloryattend 


the Just and upright Governments, Destruction to the others!  I have the honour to be most respectfully & with a 


sincere Esteem Sir Your most obedt. & Devoted Servant
					
						J. Robertson
						Deputy Conl. Agt. US
						(in haste)
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
